NUMBER 13-22-00363-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


              IN THE INTEREST OF L.P. AND E.J.-P., CHILDREN.


                  On appeal from the County Court at Law No. 5
                           of Nueces County, Texas.


                                              ORDER

                  Before Justices Longoria, Hinojosa, and Silva
                                Order Per Curiam

        This appeal arises from the trial court’s termination of mother I.P.’s parental rights

over L.P. and E.J.-P., minor children. 1 On October 21, 2022, the Texas Department of

Family and Protective Services (the Department) filed its Motion for Extension of Time In

Which To File Appellee’s Brief in this cause. Citing the need for additional time to




        1We refer to the appellant and children by their initials in accordance with the rules of appellate
procedure. See TEX. R. APP. P. 9.8(b)(2).
adequately prepare its brief, the Department requested a ten-day extension to file its brief

on November 4, 2022, instead of on October 25, 2022, its original deadline.

       We are bound by the Texas Rules of Appellate Procedure in parental termination

cases. Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals are brought to final disposition within 180 days of the date the notice of appeal is

filed. TEX. R. JUD. ADMIN. 6.2(a). Because these appeals involve fundamental rights that

necessitate expedited consideration, this Court requires strict adherence to the deadlines

provided by the appellate rules and looks with disfavor upon the delays caused by

requests for extensions of time.

       With these considerations in mind, we grant the Department’s motion for extension

of time to file its brief. We order the Department to file its brief on or before November 4,

2022. No further motions for extension of time will be considered absent exigent

circumstances.


                                                                       PER CURIAM

Delivered and filed on the
26th day of October, 2022.




                                             2